Levine, J.,
dissents and votes to reverse in the following memorandum. Levine, J. (dissenting). The record discloses that the prosecution’s case against this defendant rested almost entirely on the eyewitness identification by the victim from her momentary encounter with her assailant at 3:45 a.m. on June *69624,1979, when the crime was committed, plus the oral admission by defendant to the police on October 25, 1979, four months later. Defendant produced no witnesses and did not himself testify. At the Sandoval hearing, the court ruled that defendant would be subject to cross-examination on “bad acts”, not convictions, concerning a series of alleged burglaries in 1963, when he was a young teeenager, and another series of “bad acts” in 1967, while he was still a teenager, plus a 1967 conviction. In my view, the remoteness of the acts, the age of defendant at the time they were committed, and the substantial gaps in time when there were no such acts, made their probative value on defendant’s credibility slight, compared to the possible prejudice from their inflamatory cumulative effect upon the jury. Moreover, the ruling took on additional significance because of other, more serious errors committed at the trial. Since defendant did not testify, the defense to this case consisted of casting doubts, through cross-examination of prosecution witnesses and in summation, on the accuracy of the victim’s identification (not on the basis that she lied, but on her opportunity to observe at the time of the offense and the accuracy of her recollection with the four-month gap between the incident and defendant’s arrest), and on the credibility of the testimony of the police as to defendant’s admission and its voluntariness. There was little else that defense counsel could do. In general, his summation was fair comment on the evidence, and when it went beyond proper bounds, the prosecutor’s objections were sustained. During the prosecutor’s summation, however, he was permitted to comment in no less than 10 separate instances on the lack of defense evidence concerning these issues. The following comments are particularly noteworthy, in each instance relating to the validity of defendant’s admission to the police: “Mr. Der Ohannesian: They could have been asked that question and there was a lot less demeaning questions that he put forward to them but no, they had something to hide. [Emphasis added.] That’s typical of the defense. They ask questions. There’s no proof, there’s no testimony. There’s no proof. There’s no testimony that this defendant was beaten but there was a suggestion. Ask yourselves is it fair to just ask questions? What does the proof show? [Emphasis added.] Ask yourselves what the proof showed and the unrebutted evidence, unrebutted testimony, showed. * * * I’m going to ask you to come back with a verdict that you can tell Lauren Smith and every other member of this county you feel is justified, and I think that the only verdict that you can come back with in this case is guilty. [Emphasis added.]” Since the only possible defense witness to controvert the testimony of the police on the incriminating admission was defendant himself, these remarks are referable to nothing other than defendant’s failure to testify, an error of constitutional dimension (People v Crimmins, 36 NY2d 230, 237; People v Mirenda, 23 NY2d 439, 457; People v King, 73 AD2d 895, 896). Contrary to the majority’s view, the evidence of guilt in this case can hardly be characterized as overwhelming, based entirely on the victim’s identification during the brief, early morning confrontation and upon an alleged oral admission. The prejudicial effect of the prosecution’s commments on defendant’s failure to testify was further compounded by the court’s Sandoval ruling, which effectively prevented any possibility of defendant’s taking the stand. The prosecutor’s improper remarks were not provoked by any conduct on the part of the defense, and were not cured either by the court’s sustaining defendant’s objections or by appropriate instructions in the charge to the jury. Indeed, the court never charged that defendant had no duty to introduce evidence. Particularly because the proof of defendant’s oral admission was so critical to the prosecution’s case here, it clearly may not be said that there is no reasonable possibility that the comments on defendant’s failure to testify concerning the validity of that admission did not contribute to defendant’s conviction. Therefore, the majority’s reliance upon People v Crim*697mins (supra) is misplaced, and the judgment should be reversed and a new trial ordered.